        Case 5:19-cr-00106-DAE Document 32 Filed 04/03/19 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TEXAS
                        SAN ANTONIO DIVISION

USA,                                 §
                                     §
       Plaintiff,                    §     NO: SA:19-CR-00106(1)-DAE
vs.                                  §
                                     §
(1) Benjamin Bogard,                 §
                                     §
       Defendant.                    §

          ORDER RESETTING MOTION FOR REVOCATION OF
                     RELEASE ORDER
       It is hereby ORDERED that the hearing on MOTION FOR REVOCATION

OF RELEASE ORDER (Dkt no. 19) is reset for Thursday, April 18, 2019 at

09:00 AM before Senior U.S. District Judge David A. Ezra in Courtroom 5, on

the Third Floor of the John H. Wood, Jr. United States Courthouse, 655 East

Cesar E. Chavez Boulevard, San Antonio, TX.

       IT IS SO ORDERED.

       DATED: San Antonio, Texas April 03, 2019.



                                         ______________________________
                                         DAVID A. EZRA
                                         SENIOR U.S. DISTRICT JUDGE
